Order entered June 13, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00340-CR

                         JANINE JOYCE CHARBONEAU, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-80751-2012

                                             ORDER
       The Court REINSTATES the appeal.

       On May 29, 2013, the Court granted the motion of Tonda Curry to withdraw as

appellant’s attorney and ordered the trial court to make findings regarding whether appellant

desires to be represented by counsel and whether she is entitled to appointed counsel. In

response to her motions regarding obtaining a free record, we sent appellant a letter directing her

to bring that issue to the trial court’s attention during the hearing regarding counsel. We have

received the reporter’s record of the trial court’s June 10, 2013 hearing. We ADOPT the trial

court’s finding that based on the contents of her affidavit of indigence, appellant is not indigent.

       We DENY appellant’s June 3, 2013 motion for court-appointed counsel. We ORDER

appellant to notify the Court, within THIRTY DAYS of the date of this order, of the name, State
Bar number, address, and telephone number of retained counsel. If we do not receive the

information within the time specified, we will presume appellant is representing herself in the

appeal.

          We DENY appellant’s June 3, 2013 motion for a free record. We note a three-volume

clerk’s record and we have received a partial reporter’s record from a February 20, 2013

“hearing regarding defendant’s expert, Michael Kramer, M.D” have been filed.

          We ORDER court reporter Jennifer Corley to file, within THIRTY DAYS of the date of

this order, either: (1) the complete reporter’s record; (2) written verification that appellant did

not request an additional part of the record; or (3) written verification that appellant has not paid

for any additional part of the reporter’s record. We notify appellant that if we receive verification

of no request or no payment, we will order the appeal submitted based on the record already

filed, alone. See TEX. R. APP. P. 37.3(c).

          We DENY appellant’s June 3, 2013 “first motion to lower the bond” and “motion to

extend time to file the appeal bond.” Those motions should be filed in the trial court. See TEX.

CODE CRIM. P. ANN. art. 44.04(d).

          We DENY as moot appellant’s June 6, 2013 motion for an extension of time to file an

affidavit of indigence.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:

         Jennifer Corley, Official Court Reporter, County Court at Law No. 6;

         Janine Joyce Charboneau, at chivet7@yahoo.com; and

         John Rolater, Collin County District Attorney’s Office.

                                                      /s/     DAVID EVANS
                                                              JUSTICE